    Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                    )     MDL No. 16-2740
PRODUCTS LIABILITY                             )
LITIGATION                                     )     SECTION: “H” (5)
                                               )
This document relates to:                      )
Sheila Crayton, 17-5923                        )

                            ORDER AND REASONS

      Before the Court is a Motion for Summary Judgment on the Claims of
Sheila Crayton (Doc. 10821). For the following reasons, the Motion is
GRANTED IN PART and DENIED IN PART.


                                  BACKGROUND

      Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical      companies     that    manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Plaintiffs allege
that the drug caused permanent alopecia—in other words, permanent hair
loss. Plaintiffs bring claims of failure to warn, negligent misrepresentation,
fraudulent misrepresentation, and more. The first bellwether trial was held in
September 2019, and the second is set for May 24, 2021. 2
      In anticipation of the second bellwether trial, the Court selected Plaintiff
Sheila Crayton, among others, to proceed with the first phase of discovery. 3
During that time, Defendant Sanofi deposed Crayton and three additional fact



1 Docetaxel is the generic version of Taxotere.
2 The second trial was continued due to the COVID-19 pandemic.
3 Doc. 1099 (Case Management Order (“CMO”) 8A).
    Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 2 of 6




witnesses. 4 On January 29, 2019, the Court selected Plaintiff Crayton to
proceed to the second phase of discovery as an alternate plaintiff for the second
bellwether trial. 5 Shortly after this, on March 22, 2019, the Plaintiffs’ Steering
Committee (the “PSC”) filed a Motion to Remove Sheila Crayton from the
Second Bellwether Trial Pool. 6 The Court denied the motion. 7
      On November 18, 2019, the Court met with Plaintiff Sheila Crayton, her
counsel, and others, including defense counsel. 8 Weeks later, the Court issued
an order stating that “while Ms. Crayton appeared lucid and able to converse,
she showed significant physical limitations and appeared to lack the stamina
necessary to serve as a bellwether plaintiff in a 10-day trial.” 9 The Court
ordered that Crayton would no longer serve as the alternate plaintiff for the
second bellwether trial. The Court wrote, however, that because “discovery has
been completed, the Court will entertain dispositive motions in her case.” 10
      In the instant Motion, Defendant Sanofi argues that Crayton has failed
to produce evidence of causation and that Sanofi, therefore, is entitled to
summary judgment on her claims. Sanofi further seeks payment of its costs
and attorneys’ fees from the PSC. Plaintiff opposes the Motion.


                               LEGAL STANDARD

      Summary judgment is warranted where “there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of



4 See Doc. 1168 (CMO 10) (providing that in the first phase of discovery, Defendants may
  depose Plaintiff and three additional witnesses).
5 Doc. 6017 (CMO 16).
6 Doc. 6559.
7 Doc. 6935.
8 Doc. 8591.
9 Doc. 8701.
10 Id.


                                           2
     Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 3 of 6




law.” 11 A genuine issue of fact exists only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” 12 When
considering a summary judgment motion, the Court must view the entire
record in the light most favorable to the non-moving party and indulge all
reasonable inferences in that party’s favor. 13



                                LAW AND ANALYSIS
       Sanofi argues that Crayton has no evidence showing that she has
Permanent Chemotherapy Induced Alopecia (“PCIA”) and that Taxotere
caused it. Sanofi argues that without such evidence, Crayton cannot prove an
essential element of her claims. Sanofi notes that the PSC’s expert
dermatologist, Dr. Antonella Tosti, diagnosed the first three selected
bellwether Plaintiffs in this MDL with PCIA, but not Plaintiff Crayton.
       In response, Plaintiff Crayton avers that when the Court removed her
from the trial pool, Plaintiff had no obligation to produce an expert report.
Plaintiff states that she is “now merely one of 12,000 plaintiffs” in this MDL. 14
Lastly, Plaintiff cites Housley v. Cerise and states that the Louisiana Supreme
Court has held that a plaintiff’s injury is presumed to have resulted from an
accident if the injured person was in good health before the accident but
developed symptoms of the injury after the accident. 15 Plaintiff avers that
because she has alleged that she did not have permanent alopecia prior to her
chemotherapy, this should be sufficient to defeat summary judgment.




11 FED . R. CIV. P. 56.
12 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
13 Crawford v. Formosa Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000).
14 Doc. 10909 at 5.
15 Id. at 6–7 (citing Housley v. Cerise, 579 So. 2d 973 (La. 1991)).


                                             3
     Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 4 of 6




       In a negligence action, the plaintiff has the burden of proving “every
essential element of his case, including the cause-in-fact of damage.” 16 “Under
Louisiana law, ‘expert medical testimony is required when the conclusion
regarding medical causation is one that is not within common knowledge.’” 17
As Defendants note, Dr. Tosti testified that PCIA “can look similarly clinically
to other types of alopecia” and that “a doctor should make the diagnosis.” 18
       Because Plaintiff has submitted no evidence of causation, the Court finds
that summary judgment is appropriate. The Court rejects Plaintiff’s argument
that because she was removed from the trial pool, her case is not ripe for
summary judgment motion practice. The Court did not remove Crayton from
the trial pool until after discovery had been completed, and when the Court did
remove her, the Court explicitly noted that it would still entertain dispositive
motions in her case. Indeed, the Court similarly entertained dispositive
motions regarding Plaintiff Antoinette Durden, for example, after removing
her from the trial pool. The PSC should not be surprised by Sanofi’s Motion.
       Plaintiff avers that Crayton “does not want to be singled out for special
treatment and forced to produce an expert report at this perilous time of Covid-
19 outbreak.” 19 However, the deadline to submit her expert report was in
October 2019, months before the COVID-19 outbreak. The Court notes, too,
that whether Crayton wishes to be singled out is irrelevant. As the Fifth
Circuit has noted in the MDL context, “[a]ny individual case may be selected
as a bellwether, and no plaintiff has the right to avoid the obligation to proceed
with [her] own suit, if so selected.” 20 When Crayton was selected, she had an


16 Lasha v. Olin Corp., 625 So. 2d 1002, 1005 (La. 1993).
17 Burst v. Shell Oil Co., Civil Action No. 14–109, 2014 WL 3893304, at *2 (E.D. La. Aug. 8,
   2014).
18 Doc. 10821-6 at 4.
19 Doc. 10909 at 6.
20 In re FEMA Trailer Formaldahyde Prods. Liab. Litig., 628 F.3d 157, 163 (5th Cir. 2010).


                                             4
     Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 5 of 6




obligation to move her case forward, and this obligation continued until the
Court removed her from the trial pool in December 2019.
        In her brief, Plaintiff emphasizes that she is “frail” as well as “physically
and mentally challenged.” 21 Plaintiff fails to demonstrate, however, that her
frailty would have prevented her from sitting for a scalp biopsy so that Dr.
Tosti could assess her condition. Further, to the extent Plaintiff relies on the
Housley case for a presumption that she suffers from PCIA due to Taxotere,
the Court rejects this. Setting aside the issue of whether Housley applies at the
summary judgment stage, the Court has reviewed the “before” and “after”
photographs that Crayton submitted for this MDL; the Court finds that expert
testimony would be required to establish whether Crayton suffers from PCIA,
given    that her post-chemotherapy              photo   does   not show       significant
chemotherapy-induced hair loss, if any at all. 22
        Because Crayton has failed to come forward with expert evidence
creating an issue of fact on causation, the Court finds that Sanofi is entitled to
summary judgment on her claims. 23 The Court, however, will not award Sanofi
costs and attorneys’ fees. Sanofi emphasizes that the PSC did not timely notify
Sanofi that it would not pursue a diagnosis for Crayton. When the PSC did not
submit an expert report by its October 2019 deadline, Sanofi should have been
on notice that the PSC was not pursuing a diagnosis. Sanofi could have stopped
its work on the case, although the Court imagines that Sanofi strategically
chose to continue its work on the case so that it could file the instant Motion.




21 Doc. 10909 at 6.
22 Doc. 10808-8 at 3.
23 See Stewart v. Capital Safety USA, 867 F.3d 517, 522 (5th Cir. 2017) (affirming summary

   judgment for defendants where plaintiff did “not proffer[] any competent expert testimony
   on causation.”).

                                             5
   Case 2:16-md-02740-JTM-MBN Document 11824 Filed 01/13/21 Page 6 of 6




                             CONCLUSION

     For the foregoing reasons, the Motion for Summary Judgment on the
Claims of Sheila Crayton (Doc. 10821) is GRANTED insofar as Sanofi moves
for dismissal of her case. Accordingly, her case is DISMISSED WITH
PREJUDICE. To the extent Sanofi seeks costs and attorneys’ fees, the Motion
is DENIED.
     New Orleans, Louisiana, this 13th day of January, 2021.




                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                     6
